DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Objections
Claims 15-20, 22-25, 27-31, 33-34 are objected to because of the following informalities:  Claims 15, 23 and 34 recite limitations of which texts are not clearly visible. Dependent claims depend from them. Therefore, claims 15-20, 22-25, 27-31, 33-34 are objected similarly. The Examiner suggests submitting supplemental amendment in order to improve the clarity of texts in the claims presented. 
Appropriate correction is required.


Allowable Subject Matter
Claims 15-20, 22-25, 27-31 and 33-34 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200184131 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Pinalben Patel/Examiner, Art Unit 2661